Citation Nr: 0335513	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  02-19 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disorder 
manifested by right foot pain.

2.  Entitlement to service connection for a disorder 
manifested by left foot pain.

3.  Entitlement to service connection for a disorder 
manifested by right shoulder pain.

4.  Entitlement to service connection for a disorder 
manifested by cervical spine pain.

5.  Entitlement to service connection for a disorder 
manifested by acid reflux.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for headaches.

8.  Entitlement to a higher (compensable) initial evaluation 
for low back pain.

9.  Entitlement to a higher (compensable) initial evaluation 
for chronic left knee pain/ patellorfemoral syndrome.

10.  Entitlement to a higher (compensable) initial evaluation 
for chronic right knee pain/patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1981 to 
October 2001.

This matter came before the Board of Veterans' Appeals on 
appeal from a November 2001 rating decision by the Department 
of Veterans Affairs (VA) Columbia, South Carolina Regional 
Office (RO), which denied the veteran entitlement to service 
connection for sinusitis, headaches, and disorders manifested 
by right and left foot pain, right shoulder pain, cervical 
spine pain, and acid reflux.  This rating decision also 
granted the veteran service connection for low back pain, 
right knee pain/patellofemoral syndrome, and left knee 
pain/patellofemoral syndrome and rated each of these 
disorders as noncompensably disabling.






REMAND

The Board notes that during the pendency of the appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The 
Act and the implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim if there is a reasonable possibility that such 
assistance would aid in substantiating the claim.  They also 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

With respect to the claims for entitlement to service 
connection for sinusitis, headaches, and disorders manifested 
by right foot pain, left foot pain, right shoulder pain, 
cervical spine pain, and acid reflux, and entitlement to an 
initial compensable disability rating for low back pain, left 
knee patellofemoral syndrome and right knee patellofemoral 
syndrome, the Board notes that while the RO sent the veteran 
a letter in September 2002 that notified her of the 
provisions of the VCAA, this letter only advised the veteran 
of the information and evidence needed to establish a service 
connection claim for hypertension.  As such, neither the 
veteran nor her representative has been provided with any 
notice of the information and evidence required to 
established a service connection claim for sinusitis, 
headaches and disorders manifested by right foot pain, left 
foot pain, right shoulder pain, cervical spine pain and/or 
acid reflux; or the specific information and medical and/or 
lay evidence necessary to establish a compensable disability 
rating for low back pain, left knee patellofemoral syndrome 
and/or right knee patellofemoral syndrome; or of the division 
of duties in obtaining such information and evidence.  The 
Board points out that the veteran's claims folder was 
transferred to the Board in March 2003 more than two years 
after the VCAA was enacted.  Hence, there is nothing in the 
record that satisfies the notification requirements of the 
VCAA, and action by the RO is needed to satisfy those 
requirements.  See Disabled American Veterans v. Principi, 
327 F.3d 13399 (Fed. Cir. 2003).

The veteran in effect contends that the RO committed error in 
denying her entitlement to service connection for the 
disorders in issue and failing to recognize that her service 
connected disorders noted are more disabling than currently 
evaluated.  With respect to her claims the veteran in a 
statement dated in August 2002 requested that all records of 
her treatment at the Moncrief Army Hospital at Fort Jackson, 
South Carolina be obtained and associated with her claims 
file.  While the claims folder contains records of medical 
consultations provided to the veteran at this facility in 
October and December 2002, it does not appear that a specific 
request has been made by the RO for all records of evaluation 
and treatment provided to the veteran at this facility 
subsequent to her service retirement.  Clinical records 
pertaining to evaluation and treatment rendered to her at 
this facility since October 2001 should be obtained and 
associated with her claims file.

A preliminary review of the veteran's service medical records 
shows that the veteran was evaluated and treated for 
complaints referable to her right shoulder and neck in 
service as well as for complaints of headaches and problems 
with nasal congestion diagnostically assessed on a number of 
occasions as sinusitis.  In essence, the veteran's service 
medical records show evaluation and treatment provided to her 
in service for complaints related to the disorders for which 
she seeks service connection.  The veteran maintains, in 
essence, that she has had continuing related problem with 
these disorders since service.  The Board notes that when 
examined by a VA physician in June 2001 in connection with 
her claims, it was noted that the veteran's medical records 
were not available for review by the examiner.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a VA medical examination for compensation purposes must 
be a thorough and contemporaneous medical examination, one 
which takes into account the records of prior medical 
treatment. See e. g., Green v. Derwinski, 1 Vet. App. 121, 
124 (1991). Additionally, with respect to the issues of 
service connection for a disorder manifested by right 
shoulder pain, a disorder manifested by cervical spine pain, 
sinusitis and headaches, the Board observes that the newly 
enacted Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and case law (See Horowitz v. 
Brown, 5 Vet. App. 217 (1993)) mandates that where there is a 
reasonable possibility that a current condition is related to 
a residual of a condition experienced in service, a VA 
medical examination is necessary to make a decision on a 
claim.

Lastly, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. 
September 22, 2003), the United States Court of Appeals for 
the Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b) (1).  The Federal Circuit 
made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in 38 C.F.R. § 3.159(b) (1) to respond to 
a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to procure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  


In view of the above, this matter is REMANDED to the RO for 
the following actions:  

1.  With respect to the claims of 
entitlement to service connection for 
sinusitis, headaches and disorders 
manifested by right foot pain, left foot 
pain, right shoulder pain, cervical spine 
pain, and acid reflux, and entitlement to 
initial compensable disability ratings 
for low back pain, left knee 
patellofemoral syndrome, and right knee 
patellofemoral syndrome, the RO should 
send the veteran a letter that complies 
with the notification requirements of the 
VCAA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and any other 
applicable legal precedent.  The veteran 
should be informed that any evidence and 
information submitted in response to the 
letter must be received within one year 
of the date of the RO's letter, and that 
she should inform the RO if she desires 
to waive the one-year period for 
response.

2.  The RO should contact the veteran and 
request that she identify by names, 
addresses, and appropriate (beginning and 
ending) dates of all VA and non-VA health 
care providers that have treated her 
since service for the disorders in issue.  
The request should specifically include 
any outstanding records pertaining to 
evaluation and treatment provided to her 
following her service retirement at the 
Moncrief Army Community Hospital.  The 
veteran's aid in securing these records, 
to include providing necessary 
authorization(s) should be enlisted as 
needed.  If any requested records are not 
available, or if the search for any such 
record otherwise yields negative results, 
that fact should clearly be documented in 
the claims file and the veteran should be 
informed in writing.  

4.  The RO should schedule the veteran 
for appropriate VA examinations to 
determine whether she has chronic 
sinusitis, headaches, an existing 
disorder manifested by right shoulder 
pain, and/or a disorder manifested by 
cervical spine pain and whether, if any 
existing disability is found, if it is at 
least as likely as not (i.e. probably of 
50 percent) that it was caused by disease 
or injury in service.  All indicated 
studies should be performed and all 
clinical findings reported in detail.  
The examiner(s) should support his or her 
assessments by discussing medical 
principles as applied to specific medical 
evidence in this case.  The claims folder 
should be made available to the 
examiner(s) for review in conjunction 
with the examination(s), and the 
examiner(s) should acknowledge such 
review in the examination report.  All 
examination findings along with the 
complete rationale for the opinions and 
conclusions reached should be set forth 
in the report.  

6.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again review 
the claims in light of all pertinent 
legal authority and the evidence of 
record.  The RO must provide adequate 
reasons and bases for its determination, 
addressing all issues and concerns that 
were noted in this REMAND.  

If any of the determinations remain adverse to the veteran, 
the veteran and her representative should be provided with a 
supplemental statement of the case.  The appropriate period 
of time should be allowed for response.  Thereafter, the case 
should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




